DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Motorola (MOTOROLA SOLUTIONS: "[33.180] R16 TrK-IO and InK-IO", 3GPP DRAFT; S3-193998, vol. SA WG3, no. Reno (US); 20191118 -20191122 11 November 2019 (2019-11-11), XP051824338, provided as an IDS reference on 5/11/2021), hereinafter, “Motorola”.

Claims 1, 8 and 15, Motorola discloses a method and corresponding apparatus for providing user key material from a server to a client, comprising: 
a processor (See, Fig. 5.1.3.1-1, “UE”, please note that the processor is an inherent part of the user equipment); 
a memory (See, Fig. 5.1.3.1-1, “UE”, please note that the memory is an inherent part of the user equipment), the memory communicatively coupled to the processor and storing processor instructions comprising processor instructions for: 
receiving a first message from the client in a server, the first message having a user key material request, an access token and an identifier of a transport key (TrK-ID) (Page 6, Section 5.3.3, Fig. 5.3.3-1, Step 1: “Request for key material and Point 1, “The key management client makes a request for user key material from the KMS. The request contains an access token to authenticate the user as defined in clause 5.1. The request shall also contain the TrK-ID” and Point b, “the request is to obtain new key material”) ; 
validating the user key material request according to the access token (See, Page 6, Section 5.3.3, Point 1, “the request contains an access token to authenticate the user” and Page 7, Point 2, “The KMS provides a response based upon the authenticated user and the user’s request”);
generating a response having user key material responsive to the user key material request (See, Page 6, Fig. 5.3.3-1, Step 2 and Page 7, Point 2, “The KMS provides a response based upon the authenticated user and the user’s request. For public safety use, the key material itself shall be encrypted using a 256-bit transport key (TrK)”); 

transmitting a second message comprising the response from the server to the client (See, Page 6, Fig. 5.3.3-1, Step 2 and Page 7, Point 2, “The KMS provides a response based upon the authenticated user and the user’s request. For public safety use, the key material itself shall be encrypted using a 256-bit transport key (TrK)”); 
wherein the client: 
decrypts the second message according to the transport key (TrK) (See, Page 7, Point 2, “The KMS provides a response based upon the authenticated user and the user’s request. For public safety use, the key material itself shall be encrypted using a 256-bit transport key (TrK)”). The response may also be signed by the TrK or the InK. The Trk and Ink are initially distributed via an out-of-band mechanism along with their 32-bit identifiers, the TrK-ID and Ink-ID, respectively”, Please note that it is implied that client must decrypt the encrypted key material prior to using it within the MS system (See, Page 7, list Paragraph)); and
 validates the second message using the identifier of the transport key (TrK-ID) (See, Page 7, Point 2, “The KMS provides a response based upon the authenticated user and the user’s request. For public safety use, the key material The response may also be signed by the TrK or the InK. The Trk and Ink are initially distributed via an out-of-band mechanism along with their 32-bit identifiers, the TrK-ID and Ink-ID, respectively”, Please note that it is implied that if the response is signed by the Trk, the client must use Trk identifier in order to check the signature of the response prior to using the key material within the MS system (See, Page 7, list Paragraph)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motorola in view of Fu (US. 2018/0109378 A1), hereinafter, “Fu”.
Claims 7 and 14, the rejection of claims 1 and 8 is incorporated and Motorola fails to explicitly disclose wherein the identifier of the transport key (TrK-ID) is stored in tamper-resistant storage of the client device. 
Storing secret data in tamper-resistant storage of the client device is well-known in the art. Fu discloses storing identifier of a key in a tamper-resistant storage of the client device (See, Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, the identifier of the transport key in the system of Motorola, in tamper-resistant storage of the client device as taught by Fu to guarantee the security of keys (See, Fu, Paragraph 0061).

Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Warning
Applicant is advised that should claims 15-20 be found allowable, claims  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gray et al. (US 2020/0296086 A1).
Hilliar et al. (US 2016/0188317 A1).
Castillo et al. (US 2015/0052359 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435